                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Jerome Henderson,

                      Petitioner,                  Case No. 1:94-cv-00106

       - vs -                                      Judge Michael R. Barrett
                                                   Magistrate Judge Michael R. Merz

Terry Collins, Warden,

                      Respondent.

                                           ORDER

       This matter is before the Court on the Magistrate Judge’s March 21, 2018

Deficiency Order and Report and Recommendation (“R&R”) (Doc. 258) which ordered

that Petitioner pay the appellate filing fee and recommended that Petitioner’s Motion for

a Certificate of Appealability 1 (Doc. 257) be denied. Petitioner filed Objections to the

March 21, 2018 Deficiency Order and R&R. (Docs. 260, 261). 2 The matter is also before

the Court on Petitioner’s Objections (Doc. 264) to the Magistrate Judge’s April 10, 2018

Notation Order (Doc. 263) denying Petitioner’s Motion for Leave to Appeal in forma

pauperis (Doc. 262) as moot.

       When objections to an order of a magistrate judge are received on a non-

dispositive matter, the district judge must consider timely objections and modify or set

aside any part of the order that is clearly erroneous or is contrary to law. FED. R. CIV. P.

72(a). When objections to an order of a magistrate judge are received on a dispositive

matter, the “district judge must determine de novo any part of the magistrate judge’s


1 Regarding the undersigned’s February 27, 2018 Order (Doc. 255) adopting the Magistrate Judge’s
April 24, 2017 R&R (Doc. 246).
2 These documents are identical.
disposition that has been properly objected to.” FED. R. CIV. P. 72(b)(3). “The district

judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.” Id.

       Petitioner’s arguments and Objections center on the fact that the undersigned did

not, in the February 27, 2018 Order (Doc. 255), expressly state that Petitioner is denied

a certificate of appealability and Petitioner shall not be granted leave to appeal in forma

pauperis. (Docs. 257, 260, 261, 264). He asserts that a certificate of appealability is

warranted, as reasonable jurists could debate the Magistrate Judge’s three primary

conclusions which the undersigned adopted in the February 27, 2018 Order. Compare

(Doc. 255), with (Doc. 257 at PageID 1247, 1257, 1261). However, in the February 27,

2018 Order, the undersigned adopted the Magistrate Judge’s April 24, 2017 R&R in full,

including the recommendation that any appeal would not be taken in good faith. Compare

(Doc. 255), with (Doc. 246).

       After consideration of Petitioner’s Objections regarding leave to appeal in forma

pauperis and de novo review of his Objections regarding a certificate of appealability—

both regarding the February 27, 2018 Order—the Court concludes that the Magistrate

Judge’s March 21, 2018 Deficiency Order ordering Petitioner to pay the appellate filing

fee (Doc. 258) and April 10, 2018 Notation Order (Doc. 263) denying Petitioner’s Motion

for Leave to Appeal in forma pauperis as moot are not clearly erroneous or contrary to

law and that the Magistrate Judge’s March 21, 2018 R&R recommending (Doc. 258) that

Petitioner’s Motion for a Certification of Appealability be denied is correct.

       In light of the above, the Court ORDERS that:

          1. Petitioner’s Objections (Docs. 260, 261, 264) are OVERRULED, the



                                              2
           March 21, 2018 Deficiency Order and April 20, 2018 Notation Order (Docs.

           258, 263) REMAIN the Orders of the Court and the March 21, 2018 R&R

           (Doc. 258) is ADOPTED in full.

        2. The Petitioner’s Motion for a Certificate of Appealability (Doc. 257)—

           regarding the February 27, 2018 Order (Doc. 255)—is DENIED, because

           any appeal would not be taken in good faith.

        3. Petitioner shall not be granted leave to appeal—the February 27, 2018

           Order (Doc. 255)— in forma pauperis, as any appeal would not be taken in

           good faith and would be objectively frivolous.

IT IS SO ORDERED.

                                             _s/ Michael R. Barrett_____________
                                             HON. MICHAEL R BARRETT
                                             UNITED STATES DISTRICT JUDGE




                                         3
